Citation Nr: 0605128	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-22 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right hand fracture.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of acute 
cerebrospinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to March 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of May 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for residuals 
of a right hand fracture and residuals of meningitis.

In January 2006, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).

The reopened claim for entitlement to service connection for 
residuals of acute cerebrospinal meningitis is addressed in 
the REMAND portion of the decision.


FINDINGS OF FACT

1.  Service connection for residuals of a right hand fracture 
was last denied by the Board in a July 1991 decision, which 
was affirmed by the Court of Appeals for Veterans Claims in 
September 1993. 

2.  Since the July 1991 decision denying service connection 
for residuals of a right hand fracture, the additional 
evidence, not previously considered, is either cumulative or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim

3.  Service connection for acute cerebrospinal meningitis was 
last denied by the RO in a November 1986 rating action.  The 
veteran did not appeal this decision. 

4.  Since the November 1986 decision denying service 
connection for acute cerebrospinal meningitis, the additional 
evidence, not previously considered, is not cumulative and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Evidence received to reopen the claim of entitlement to 
service connection for residuals of a right hand fracture is 
not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  Evidence received to reopen the claim of entitlement to 
service connection for acute cerebrospinal meningitis is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 5100 
et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking to reopen 
claims entitlement to service connection for acute 
cerebrospinal meningitis and right hand fracture residuals 
were received in February 2000.  After adjudicating the 
veteran's claim in May 2000, the RO provided initial notice 
of the provisions of the VCAA in an August 2002 letter.  In 
this letter, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  He was sent additional VCAA letters in November 
2002, July 2003 and May 2005.  The duty to assist letters and 
the supplemental statements of the case issued in November 
2002, Marcy 2003 and April 2004 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The veteran 
was given an opportunity to testify at a requested Travel 
Board hearing, but failed to appear at one scheduled in May 
2005.  He also offered testimony at RO hearings held in 
January 2002 and July 2003.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record regarding the right hand claim is not new and 
material, thus scheduling an examination would be unnecessary 
and wasteful in this instance.  Regarding the meningitis 
claim, the evidence is sufficient to reopen this claim and 
further development will be undertaken accordingly to comply 
with the duty to assist.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II  New and Material Evidence
 
The veteran is seeking to reopen previously denied claims for 
service connection for residuals of meningitis and for 
residuals of a right hand fracture.  Service connection for a 
right hand claim was last denied by the RO in a November 1986 
rating, which the veteran did not appeal.  Service connection 
for residuals of a right hand fracture was last denied by the 
Board in a July 1991 decision.  This decision was upheld by 
the Court of Appeals for Veterans Claims in a September 1993 
decision.  

Among the evidence previously before the RO in November 1986 
for the meningitis claim and before the Board in July 1991 
for the right hand claim were service medical records showing 
that the veteran was treated for cerebral spinal fever in 
June 1944, with symptoms that included severe headache, fever 
and back pain.  The initial diagnosis was meningitis, 
meningococcic, questionable early meningitis.  He was 
hospitalized for about a month for this illness, during the 
course of which his diagnosis was changed to meningitis, 
cerebral spinal, acute in July 1944.   This was his final 
diagnosis when he was released from the hospital and returned 
to full duty in July 1944.  His condition on release was 
described as "well."  The service medical records were 
silent for any evidence of injury to the right hand.  His 
March 1945 separation examination revealed normal findings on 
examination of the extremities, no evidence of neurological 
abnormalities or of residuals of meningitis and his medical 
history of illness or injury was said to be "none."

Post service evidence previously before the RO in November 
1986 for the meningitis claim and before the Board in July 
1991 for the right hand claim includes private medical 
records from 1983 to 1986.  These records primarily concern 
treatment for gastrointestinal disorders unrelated to either 
claim.  However they April 1983 records which made mention of 
a right "tennis elbow" said to be secondary to scooping ice 
cream with his right hand.  No specific problems with the 
right hand are mentioned.  The records also included records 
from January 1986 which noted the veteran to have had 
psychiatric problems of high anxiety levels and alcoholism 
which was said to have began shortly after he was said to 
have been hit on the head in the service.  These records made 
no mention of the veteran's spinal meningitis that had been 
treated in service.  

Also before the RO in November 1986 and the Board in July 
1991 are several lay statements received in January 1986 from 
individuals who essentially stated that they knew the veteran 
prior to service and noted a change in his demeanor after 
service from an essentially laid back person to a highly 
anxious and nervous individual.  One of the witnesses said 
she had known the veteran when he was recovering from 
meningitis, and another witness stated that she had known the 
veteran to have returned from the service with a scar on his 
forehead and a broken hand.  

Other evidence previously before the RO in November 1986 for 
the meningitis claim and before the Board in July 1991 for 
the right hand claim includes a January 1986 letter from the 
veteran's private doctor who treated the veteran for his 
gastrointestinal complaints and noted him to have a high 
anxiety level and past history of alcoholism.  Another letter 
from the same doctor also noted the veteran to have a history 
that included a severe head injury in 1942 followed by 
incessant headaches and as a subsequent development of spinal 
meningitis and anxiety neurosis.  This doctor stated that he 
believed the origin of the veteran's many medical illnesses 
dated back to his period of service and stated that his 
anxiety neurosis and several medical condition should be 
service connected.  

Also before the RO in November 1986 and before the Board in 
July 1991 are numerous statements from the veteran 
essentially alleging that he should be service connected for 
residuals of meningitis and for residuals of a right hand 
fracture.  The veteran also testified at a RO hearing in 
September 1986 regarding his right hand disorder.  He also 
testified about a head injury claim which is not presently 
before the Board.  He testified essentially that he broke his 
right hand in a fall in 1944 and expressed his 
dissatisfaction that no service medical records were 
available to corroborate his contentions.  He also testified 
that he had been treated for meningitis in the service. 

Received at the RO after the November 1986 denial of service 
connection for meningitis but before the Board's July 1991 
denial of service connection for residuals of a right hand 
fracture are records from a July 1986 polygraph test in which 
the veteran was found to be truthful in his contentions 
regarding a history in which he was injured around November 
1944 and fractured his right hand, as well as about an 
incident in September 1942 when he received a head injury.  

Also received after the RO's November 1986 denial of service 
connection for meningitis, but before the Board's July 1991 
denial of service connection for right hand fracture 
residuals, were VA treatment and private records from 1987 
showing treatment for right hand complaints.  These include a 
June 1987 private medical report that examined the veteran's 
right hand with a long standing history of problems with his 
hand and gave an impression of disruption of the radial 
collateral ligament at the metacarpal phalangeal joint of the 
right dominant hand, little finger.  He had no evidence of 
carpal tunnel symptomatology and recommended that he go see 
an orthopedic surgeon, since the problem may either be at the 
elbow or C spine level.  VA records from July 1987 show 
treatment for right hand complaints, with a deformity of the 
right little finger and a history of having fractured his 
hand in service in 1944.  He indicated in these records that 
he was treated with a cast and that the deformity started 
after the cast was removed.  A July 1987 X ray revealed an 
old healed fracture in the neck of the 5th metacarpal.  He 
had healed with deformity.  The right hand and wrist were not 
otherwise remarkable.  

Also received after the RO's November 1986 denial of service 
connection for meningitis, but before the Board's July 1991 
denial of service connection for right hand fracture 
residuals, were lay statements received in September 1990 
stating that they had known the veteran to have suffered 
ongoing problems with his right hand said to have been the 
result of a fracture in service.  One of the lay statements 
also indicated that the writer had known the veteran had 
suffered spinal meningitis in service and also fractured his 
right hand in service and had problems using that hand to 
scoop ice cream at work after service.  

Evidence received both after the RO's November 1986 denial of 
service connection for meningitis, and after the Board's July 
1991 denial of service connection for right hand fracture 
residuals includes VA treatment records from 2000 which 
reflect treatment for various disabilities and make no 
reference to right hand problems or meningitis.  

Evidence received both after the RO's November 1986 decision 
regarding meningitis and the Board's July 1991 decision 
regarding residuals of right hand fracture includes private 
medical records from 2000.  Among these records is a February 
2000 letter from a private doctor stating that the doctor has 
treated the veteran since 1999.  He had been referred to this 
doctor for an injury that he received to his right hand while 
in the military service back in the early 1940's which 
resulted in the deformity of the distal portion of his fifth 
finger.  Physical examination confirmed the deformity and X 
ray that was obtained was compatible with an old fracture 
deformity suggesting boxer's type fracture of the distal 
aspect of the fifth metacarpal bone.  This fracture could 
well have been related to the sustained injury referred to by 
the patient.  

These private medical records from 2000 also include a 
February 2000 MRI of the brain showing moderate cortical 
atrophy, 2.5 retention cyst in the right maxillary antrum, 
otherwise negative MRI of the brain.  A March 2000 follow up 
evaluation reflected a history of the veteran having been 
seen in February 2000 after a history of spells, and review 
of the MRI was done with the findings the same as noted above 
in the MRI report.  Physical examination was unremarkable.  
The impression  was no evidence of structural lesions noted 
on present evaluation, however, residual symptoms of 
meningitis which the veteran claimed to have suffered from 
may have something to do with his present behavior and 
psychiatric complaints.  A March 2000 EEG yielded an abnormal 
EEG with diffuse slowing of the background activity 
reflecting global cerebral dysfunction for which clinical 
correlation was advised.  A March 2000 post EEG followup 
neurological evaluation yielded an impression that this EEG 
reflected an abnormal brain function.  It was nonspecific, 
but it may well reflect residual brain damage after 
meningitis, secondary behavioral dysfunction, likely related 
to it.  There was no evidence of seizure activity going on 
right now.  

Evidence received both after the RO's November 1986 decision 
regarding meningitis and the Board's July 1991 decision 
regarding the right hand fracture claim are VA treatment 
records from 2000 to 2002, which primarily address other 
health problems besides possible residuals of meningitis or 
right hand problems.  However they include a March 2000 
record which noted the veteran to be currently filing a claim 
for service connection for a disability allegedly stemming 
from meningitis, which he said he had in the service.  The 
record addressed his history of psychiatric and alcohol 
related problems after service and diagnosed an impression of 
alcoholism in remission and mild cognitive impairment (MCI) 
(combination of aging, diabetes related vascular changes and 
heavy alcohol use).  An August 2000 record noted complaints 
of pain in his right hand and numbness at times.  

Also received after the RO's November 1986 and the Board's 
July 1991 decisions includes an article the veteran submitted 
in March 2002 discussing meningitis and potential residuals, 
including possible brain damage.  

The veteran testified at a RO hearing in August 2002 
essentially stating that he was treated for meningitis in the 
service and that he has medical evidence showing residuals of 
this disease.  He also testified that he fractured his right 
hand in the service and should be service connected for this 
disorder, although it was noted at the hearing that the 
service medical records lacked evidence of such an injury.  

Also received after the RO's November 1986 and the Board's 
July 1991 decisions are VA treatment records from 2002 to 
2003, mostly showing treatment for other health problems 
besides possible residuals of meningitis or right hand 
problems.  Among these records are pertinent records that 
include an April 2003 treatment record showing complaints of 
right hand problems, in which he said his right hand was numb 
and he was unable to open it.  He was told to try and keep 
his finger open so that he doesn't contract.  An August 2003 
treatment record reflects that he complained of trauma during 
service to his right little finger and was given a cast for a 
few days and advised to get surgery at a later date, but then 
he was discharged and was very upset about not having this 
documentation in his records.  He has had pain in both hands 
for the past 3 to 5 years and the day before this visit had 
his wrist joint injected by a rheumatologist.  

The veteran and his wife testified at a July 2003 RO hearing.  
He testified that he injured his right hand in the service 
and was in a cast for 5 or six months.  He testified that he 
had hand problems thereafter.  He testified that he was 
treated for meningitis in the service and currently has 
residuals.  His wife testified that she recalled him having 
bad headaches in the 1950's and 1960's and that his doctor at 
the time said he had a nervous disorder as a result of the 
meningitis.

The additional evidence submitted after the RO's November 
1986 and the Board's July 1991 decisions includes numerous 
written contentions submitted by the veteran throughout the 
course of this appeal essentially discussing why he should be 
granted service connection for a right hand disability and 
for residuals of meningitis.

Prior decisions of the RO and Board are final.  38 U.S.C.A. § 
7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett, supra.

Similarly, as the November 1986 RO decision addressing the 
meningitis claim and the July 1991 Board decision addressing 
the right hand claim are final, the veteran's claims may only 
be reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 2002 & Supp. 2005 ); 
38 C.F.R. § 20.1100, 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. Manio v. Derwinski, 1 Vet. App 145 
(1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for claim filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decisions was received in February 2000.

In reference to the request to reopen the previously denied 
claim of service connection for residuals of a right hand 
fracture, the Board finds that new and material evidence has 
not been submitted to reopen this previously denied claim.  
Neither the evidence, nor the contentions and arguments 
submitted since the Board's July 1991 determination, 
constitute new and material evidence.  While the evidence 
submitted since the July 1991 decision is new, in that it was 
not previously of record, it does not reflect evidence of an 
injury to the right hand while in service.  

Specifically, the Board has considered the February 2000 
letter from the veteran's private physician, who said he had 
treated the veteran for an injury he received to his right 
hand while in the service in the early 1940's and gave an 
opinion that the deformity shown on X ray could well have 
been related to the sustained injury referred to by the 
patient.  This evidence, while new, is not material, as it is 
not shown to have been based on a review of the record, but 
based on the history given to the physician by the veteran.  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus this opinion which appears to be a transcription of lay 
history, is not material evidence in this matter, where there 
is no evidence of such injury in service shown.  Other 
additional medical evidence submitted after July 1991 shows 
current treatment for right hand complaints and again, an 
August 2003 record which gives a history of treatment for a 
right hand fracture in service, again appears to be a 
transcription of lay history given by the veteran and is not 
sufficient to reopen this claim.  See LaShore, supra.  

The veteran's testimony at the January 2002 and July 2003 
hearings was essentially a restatement of the circumstances 
surrounding his claimed right hand injury and subsequent 
treatment, and his belief that his current right hand 
problems are related to the injury.  His testimony is 
essentially redundant of information he provided in 
connection with his original claim and offered no new or 
probative evidence.  The veteran, as a layperson, is not 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not serve 
as a predicate to reopen a previously denied claim).

In sum, the weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity.  
Here, the medical evidence purporting to link the veteran's 
current right hand complaints to service were based on the 
veteran's self-described medical history, and not on any 
review of the actual evidence.

In sum, the new evidence fails to show any link between the 
veteran's current right hand disability and any active 
service.  Such evidence is not material as the evidence 
submitted is either cumulative or redundant, and that which 
is neither cumulative nor redundant is not shown to bear 
directly and substantially upon the specific matter under 
consideration, nor is it by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that although this medical evidence is new, 
in that it was not previously of record, it is not material 
to the claim for reasons discussed above.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to service connection for residuals of a right 
hand fracture.

In reference to the request to reopen the previously denied 
claim of service connection for residuals of meningitis, the 
Board finds in this instance that the additional evidence, 
particularly the private medical records from February and 
March 2000 showing possible evidence of meningitis residuals 
in the form of brain damage, is new, in that the evidence had 
not been previously considered in November 1986 and is 
material in that it bears directly and substantially upon the 
specific matter under consideration.  

This evidence, which lends weight to the veteran's 
contentions that he may have permanent residuals of 
meningitis, is neither cumulative nor redundant, and in 
connection with evidence previously assembled, including the 
service medical records showing treatment for meningitis in 
service, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

No new and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
right hand fracture is not reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of acute 
cerebrospinal meningitis is reopened.




REMAND

As noted above, the claims for entitlement to service 
connection for residuals of acute cerebrospinal meningitis 
was reopened based on the receipt of new and material 
evidence.  A review of the available medical evidence raises 
the possibility that the veteran may have residual brain 
damage as a result of his meningitis.  This possibility was 
raised in private medical records from February and March 
2000 showing that he underwent brain MRI and EEG testing 
after he gave a history of "spells" and also had complaints 
of psychiatric problems.  To date, an examination has not 
been conducted to further explore the etiology of any 
possible brain or psychiatric abnormalities shown, based on 
review of the complete record and examination of the veteran.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO through the Appeals Management Center 
(AMC) in Washington DC for the following:

1.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of acute cerebrospinal 
meningitis.  The claims folder must be 
made available to the examiner(s) prior 
to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the brain or 
neurological system, including a seizure 
disorder or a psychiatric disability?  If 
so, is it as least as likely as not 
(i.e., at least a 50-50- probability) 
that any current disorder(s) involving 
the brain or neurological system 
(including seizure disorder or 
psychiatric disorder) is related to the 
cerebrospinal meningitis that was treated 
in service in June through July 1944, or 
otherwise related to events shown in 
service?  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim seeking 
entitlement to service connection for 
residuals of acute cerebrospinal 
meningitis.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations not previously 
provided.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board for further 
review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


